DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed on June 17, 2020 has been considered by the Examiner.

Allowable Subject Matter
3.	Claims 1-4 and 7-16 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-4 and 7-16 is:
Regarding claims 1-4 and 7-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable harness output adaptor (5) for a cable tray (1) comprising two semi-cylindrical half-shells (5A, 5B) made of plastic material, assembled in a complementary manner to form a cylindrical piece, in that snap-fitted positioning half-rings (B1a,B1b) form a positioning ring (B1) for the adaptor coming from the half-shells (5A,5B) at the second, external grip part (P2), and in that two snap-fitted blocking half-rings (B3a,B3b) form a blocking ring (B3) around the groove (G1) hollowed out on the first cylindrical part (P1), the blocking ring (B3) being compressed by a clamping collar (9)
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houvenaghel et al (US 9,899,815), Norris (US 9,004,442), Milton (US 8,541,699), Groeller et al (US 7,973,250), Supenbach (US 7,422,181), Tinnerman (US 2,365,785), Clayton et al (US 5,406,032), Logan (US 11,162,616 and Stulz (US10,992,122) disclose a cable harness.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

February 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848